Dear Mr. Quebodeaux:
This office is in receipt of your recent opinion request, wherein you ask whether the law permits you to serve as member of the Acadia Parish School Board, while holding employment with the parish in the position of Emergency Management Coordinator.
First, note that the position of member of the Acadia Parish School Board constitutes a local elective office, while your employment as Emergency Management Coordinator is employment held within the auspices of parish government.  The law applicable to your inquiry is set forth in LSA-R.S. 42:63, providing:
     D.  No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office.  In addition no sheriff, assessor, or clerk of court shall hold any office or employment under a parish governing authority or school board, nor shall any member of any parish governing authority or school board hold any office or employment with any sheriff, assessor, or clerk of court.  (Emphasis added.)
Although the law prohibits such positions from being held within the same political subdivision, the law permits the positions to be held within separate political subdivisions. These school board and parish government positions constitute separate political subdivisions under LSA-R.S.42:62(9):
     (9) "Political subdivision" means a parish, municipality, and any other unit of local government, including a school board and a special district, authorized by law to perform governmental functions.  In addition for the purposes of this Part, mayor's courts, justice of the peace courts, district attorneys, sheriffs, clerks of court, coroners, tax assessors, registrars of voters, and all other elected parochial officials shall be separate political subdivisions.
We conclude, therefore, that you may hold both positions simultaneously.
Very truly yours,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: _______________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Received: February 14, 1996
Date Released: March 5, 1996
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL